 Case 2:21-cv-10178-MAG-APP ECF No. 1, PageID.1 Filed 01/27/21 Page 1 of 15



                              UNITED STATES DISTRICT COURT
                          IN THE EASTERN DISTRICT OF MICHIGAN


CYRISSE ALLEN,                                       :
                                                     :
          Plaintiff(s),                              :
v.                                                   :       Case No.
                                                     :       Jury Trial Demanded
MIDLAND FUNDING, LLC. and
MIDLAND CREDIT MANAGEMENT, INC.

      Defendant(s).
__________________________________________/

Defendant Midland Funding, LLC Resident Agent: Midland Credit Management, Inc in 320

East Big Beaver, Suite 300, Troy MI 4808.

Midland Credit Management, Inc. Resident Agent: Midland Funding, LLC in 320 East Big

Beaver, Suite 300, Troy MI 48083.


                             COMPLAINT AND JURY DEMAND

       NOW COMES Plaintiff CYRISSE ALLEN (“Plaintiff” or “Allen”) by and through

counsel, The Law Offices of Brian Parker, PC and bring this Action against the above listed

Defendants, Midland Funding, LLC (hereinafter referred to as “Midland”) and Midland Credit

Management, Inc. (hereinafter referred to as “MCM”):

     I. PRELIMINARY STATEMENT OUTLINING THE LAW IN THIS CASE

                                               1.

       Defendants are suing Plaintiff Allen on a time barred debt from the Original Creditor, GE

Capital in the 47th District Court in Farmington Hills, MI in violation of Michigan’s Statute of

Limitations at MCL 600.5807 et seq.
 Case 2:21-cv-10178-MAG-APP ECF No. 1, PageID.2 Filed 01/27/21 Page 2 of 15



       Plaintiff brings this action for damages and injunctive relief based upon the Defendants’

violations of the Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. § 1692 et seq. and The

Regulation of Collection Practices Act (RCPA), and codified at MCL 445.251 et seq.


                          II.     FACTS OF THE CASE AGAINST DEFENDANT

                                                2.

        Based upon the action and servicing of the debt by Defendant Midland Credit

Management, Inc. (See Exhibit 3) Defendant Midland is suing Plaintiff in the 47th State District

Court on an old GE Capital debt that has not been paid upon in over ten years and is time barred

under Michigan’s Statute of Limitations. Please see Midland’s lawsuit at Exhibit 1.


                                                 3.

       Defendants’ own documents and field date report of the amount of the last payment show

that the lawsuit was filed in violation of Michigan’s Statute of Limitations:




See Field Data Report of Midland specifically at Exhibit 2 and generally in Exhibit 1.

                                                 4.

           Further, Defendant Midland has have filed an Affidavit (created by MCM) with the

47th District lawsuit that is signed by MCM Employees for Midland and states the amount allegedly
 Case 2:21-cv-10178-MAG-APP ECF No. 1, PageID.3 Filed 01/27/21 Page 3 of 15



owed is different from the amount listed as the Current Balance (CURBAL) in Midland’s Field

Date Report at Exhibit 2. The Affiant from MCM, Denise Condon (an MCM employee) in the

Affidavit at Exhibit 3 swears under oath that:




Please see Midland’s Affidavit specifically at Exhibit 3 and generally at Exhibit 1.

                                                 5.

       There is nothing Plaintiff Allen has done that would account for the differences in the

Current Balances on the Data Sheet at Exhibit 2 and the amount owed in the Affidavit at

Exhibit 3 as Ms. Allen has not made any payments on the debt since 2010 when she was unable
 Case 2:21-cv-10178-MAG-APP ECF No. 1, PageID.4 Filed 01/27/21 Page 4 of 15



to pay the debt to the Original Creditor, GE Capital. Please see Plaintiff’s Affidavit at Exhibit

4.

                                                 6.

       Defendants’ principal purpose of its business is the collection of old debt and collects,

attempts to collect, debts incurred, or alleged to have been incurred, for personal, family, or

household purposes on behalf of creditors under the FDCPA.

                                                 7.

       Midland and MCM are a “debt collector” as defined by 15 U.S.C. Sec. 1692a (6). In

Barbato v. Greystone Alliance, L.L.C., 2019 WL 847920 (3d Cir. Feb. 22, 2019), the Third

Circuit held that a debt buyer is a debt collector under the “principal purpose” prong, holding

that “an entity that otherwise meets the ‘principal purpose’ definition cannot avoid the dictates of

the FDCPA merely by hiring a third party to do its collecting.”

                                                 8.

       Defendants’ violations with respect to its written communications in the form attached as

Exhibit 1, Exhibit 2 and Exhibit 3 include, but are not limited to, the following:

a. Using false, deceptive, and misleading representations or means in connection with the

collection of any debt in violation of 15 U.S.C. Sec. 1692e; and

b. Using false representations and/or deceptive means to collect or attempt to collect any debt or

to obtain information concerning a consumer in violation of 15 U.S.C. Sec. 1692e (10); and

c. Creating a false representation through a lawsuit and Affidavit that of the character, amount, or

legal status of the debt in the lawsuit in violation of 15 U.S.C. Sec. 1692e(2)(A); and

d. Suing the Plaintiff on a debt that is time barred under Michigan’s Statute of Limitations (MCL

600.5708 et seq) in violation of 15 U.S.C. Sec. 1692e (5).

                                                 9.
 Case 2:21-cv-10178-MAG-APP ECF No. 1, PageID.5 Filed 01/27/21 Page 5 of 15



       In suing Ms. Allen on a time barred debt, Defendant Midland, to increase their business

and profits, have knowingly chosen to use debt collection practices that violate the FDCPA and

Michigan law, to the competitive disadvantage of those debt collectors who have chosen to abide

by the law and refrain from using those same unlawful debt collection practices.

                                           III. PARTIES

                                                10.

       Defendant Midland is a debt collector organized as a Michigan Limited Liability

Company with its Resident Agent being Midland Credit Management, Inc at 320 East Big

Beaver, Suite 300, Troy, MI, 48083 and Defendant MCM is a debt collector organized as a

Michigan Limited Liability Company with its Resident Agent being Midland Funding, LLC at

320 East Big Beaver, Suite 300, Troy, MI, 48083 and are a collection agency collecting

consumer debts under the FDCPA and RCPA. The alleged debt being collected by Midland is a

“debt” as defined by 15 U.S.C. §1692a (5). The alleged GE Capital debt is a “consumer debt” as

defined by the RCPA under MCL 445.251(a).

                                                11.

       Plaintiff is a resident of the City of Farmington Hills, Oakland County, State of Michigan

and considered a Consumer under the FDCPA and RCPA.

                              IV. JURISDICTION AND VENUE

                                                12.

       Jurisdiction arises under 15 U.S.C. § 1692k (d) and 28 U.S.C. §§ 1331, 1337. This court

has jurisdiction over this Complaint pursuant to the FDCPA, 15 U.S.C. § 1692k(d), 28 U.S.C. §

1331 and 28 U.S.C. § 1367. Venue in this judicial district is proper because the pertinent events

took place here. Supplemental jurisdiction for Plaintiff’s state law claims arises under 28 U.S.C. §

1367. Baltierra v. Orlans Associates PC, No. 15-cv-10008 (E.D. Mich. Oct. 7, 2015).
 Case 2:21-cv-10178-MAG-APP ECF No. 1, PageID.6 Filed 01/27/21 Page 6 of 15



                                                 13.

       The factual basis of the RCPA claim is the same as the factual basis of the FDCPA claim

and this district court has “supplemental jurisdiction over all other claims that are so related to the

claims in the action within such original jurisdiction that they form part of the same case or

controversy under Article III of the United States Constitution. 28 U.S.C. § 1367(a). Lovelace v.

Stephens & Michaels Assocs., Inc., No. 07-10956, 2007 WL 3333019, at *2 (E.D. Mich. Nov. 9,

2007) (stating that FDCPA claims and RCPA claims are simply duplicates and “need not be

addressed separately”).

                                                 14.

       Venue is appropriate in this federal district pursuant to 28 U.S.C. §1391(b) because a

substantial part of the events giving rise to Plaintiff’s claims occurred within this federal judicial

district, and the Defendants are subject to personal jurisdiction in the State of Michigan at the time

this action is commenced.

                                 V. STATUTORY STRUCTURE

                  FAIR DEBT COLLECTION PRACTICES ACT (FDCPA)

                                                 15.

       The FDCPA was passed to eliminate abusive debt collection practices by debt collectors,

to insure that those debt collectors who refrain from using abusive debt collection practices are

not competitively disadvantaged, and to promote consistent State action to protect consumers

against debt collection abuse. 15 U.S.C. § 1692.

                                                 16.

       Plaintiff is a consumer under the FDCPA. Under the FDCPA, a “consumer” is any

natural person obligated or allegedly obligated to pay any debt. 15 U.S.C. §1692a (3).

                                                 17.
 Case 2:21-cv-10178-MAG-APP ECF No. 1, PageID.7 Filed 01/27/21 Page 7 of 15



        Under the FDCPA, “debt” means any obligation or alleged obligation of a consumer to

pay money arising out of a transaction in which the money, property, insurance, or services

which are the subject of the transaction are primarily for personal, family, or household

purposes. 15 U.S.C. § 1692a (5).

                                                 18.

        Under the FDCPA, a “debt collector” is any person who uses any instrumentality of

interstate commerce or the mails in any business the principal purpose for which is the collection

of any debts, or who regularly collects or attempts to collect, directly or indirectly, debts owed or

due or asserted to be owed or due to another. 15 U.S.C. § 1692a (6). Defendants are a debt

collector.

                                                 19.

        The Defendant regularly attempts to collect consumer debts alleged to be due another and

are a debt collector as provided in 15 U.S.C. 1692a (6). The FDCPA is a strict liability statute,

which provides for actual or statutory damages upon the showing of one violation.

                                                 20.

        Section 1692e provides: “A debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.” 15 U.S.C. §

1692e. To prohibit deceptive practices, the FDCPA, at 15 U.S.C. § 1692e, outlaws the use of

false, deceptive, and misleading collection practices and names a non-exhaustive list of certain

per se violations of false and deceptive collection conduct. 15 U.S.C. § 1692e (1) -(16). Among

the per se violations prohibited by that section are using any false representation or deceptive

means to collect or attempt to collect any debt or to obtain information concerning a consumer,

15 U.S.C. § 1692e (10).

       REGULATION OF MICHIGAN COLLECTION PRACTICES ACT (RCPA)
 Case 2:21-cv-10178-MAG-APP ECF No. 1, PageID.8 Filed 01/27/21 Page 8 of 15




                                                 21.

       The Regulation of Michigan Collection Protection Act (RCPA), MCL 445.251 et seq. is

an act to regulate the collection practices of certain persons; to provide for the powers and duties

of certain state agencies; and to provide penalties and civil fines.

                                                 22.

       “Claim” or “debt” means an obligation or alleged obligation for the payment of money or

thing of value arising out of an expressed or implied agreement or contract for a purchase made

primarily for personal, family, or household purposes.

                                                 23.

       “Collection agency” means a person directly or indirectly engaged in soliciting a claim

 for collection or collecting or attempting to collect a claim owed or due or asserted to be owed

 or due another or repossessing or attempting to repossess a thing of value owed or due or

 asserted to be owed or due another person, arising out of an expressed or implied agreement.

 Collection agency includes a person representing himself or herself as a collection or

 repossession agency or a person performing the activities of a collection agency, on behalf of

 another, which activities are regulated by Act No. 299 of the Public Acts of 1980, as amended,

 being sections 339.101 to 339.2601 of the Michigan Compiled Laws. Collection agency

 includes a person who furnishes or attempts to furnish a form or a written demand service

 represented to be a collection or repossession technique, device, or system to be used to collect

 or repossess claims, if the form contains the name of a person other than the creditor in a

 manner indicating that a request or demand for payment is being made by a person other than

 the creditor even though the form directs the debtor to make payment directly to the creditor

 rather than to the other person whose name appears on the form. Collection agency includes a
 Case 2:21-cv-10178-MAG-APP ECF No. 1, PageID.9 Filed 01/27/21 Page 9 of 15



 person who uses a fictitious name or the name of another in the collection or repossession of

 claims to convey to the debtor that a third person is collecting or repossessing or has been

 employed to collect or repossess the claim.

                                                  24.

       Defendants are regulated agencies under the RCPA. See Misleh v Timothy E. Baxter &

Associates, 786 F Supp. 2d 1330(E.D. Mich 2011; Newman v. Trott & Trott, PC, 889 F. Supp.

2d 948 - Dist. Court, ED Michigan 2012; Baker v. Residential Funding Co., LLC, 886 F. Supp.

2d 591 - Dist. Court, ED Michigan 2012.

                                                  25.

       “Communicate” means the conveying of information regarding a debt directly or

indirectly to a person through any medium. “Consumer” or “debtor” means a natural person

obligated or allegedly obligated to pay a debt. “Creditor” or “principal” means a person who

offers or extends credit creating a debt or a person to whom a debt is owed or due or asserted to

be owed or due. Creditor or principal does not include a person who receives an assignment or

transfer or a debt solely for the purpose of facilitating collection of the debt for the assignor or

transferor. In those instances, the assignor or transferor of the debt shall continue to be

considered the creditor or the principal for purposes of this act.

                                                  26.

       “Person” means an individual, sole proprietorship, partnership, association, or

corporation. Defendant is a regulated person under § 445.251(g)(xi). Defendant is violating the

following RCPA subsections:

445.252 Prohibited acts.

(a) Communicating with a debtor in a misleading or deceptive manner, such as using the
stationery of an attorney or credit bureau unless the regulated person is an attorney or is a credit
bureau and it is disclosed that it is the collection department of the credit bureau; and
Case 2:21-cv-10178-MAG-APP ECF No. 1, PageID.10 Filed 01/27/21 Page 10 of 15



(e) Making an inaccurate, misleading, untrue, or deceptive statement or claim in a
communication to collect a debt or concealing or not revealing the purpose of a communication
when it is made in connection with collecting a debt; and

(f) Misrepresenting in a communication with a debtor 1 or more of the following:

(i) The legal status of a legal action being taken or threatened.

(ii) The legal rights of the creditor or debtor.

(iii) That the nonpayment of a debt will result in the debtor's arrest or imprisonment, or the
seizure, garnishment, attachment, or sale of the debtor's property; and

(n) Using a harassing, oppressive, or abusive method to collect a debt…

(q) Failing to implement a procedure designed to prevent a violation by an employee.

                                                   27.

        The Plaintiff seeks Statutory Damages, Actual Damages, Injunctive Relief, attorney fees,

costs, and all other relief, equitable or legal in nature, as deemed appropriate by this Action context,

pursuant to the FDCPA and RCPA and all other common law or statutory regimes. The Plaintiff

requests that she be awarded against Defendants:

        a. Actual Damages suffered by the Plaintiff from false collection attempts bring back

            stress and fear from being sued on a time barred debt not paid upon beyond Michigan’s

            Statute of Limitations; and

        b. Injunctive Relief stopping Defendants from continuing their plan and scheme through

            debt collection of false, time barred debts as alleged here; and

        c. Attorney fees and costs under the FDCPA and RCPA.

                                        VI. CLAIMS FOR RELIEF

           Count 1-Fair Debt Collection Practices Act as to MIDLAND and MCM

                                  (15 U.S.C. 1692e and 1692e (10)

                                                   28.
Case 2:21-cv-10178-MAG-APP ECF No. 1, PageID.11 Filed 01/27/21 Page 11 of 15



          Plaintiff realleges the aforementioned paragraphs. Defendants have violated the FDCPA.

                                                 29.

          As stated above, Defendants violated 15 U.S.C. 1692e and 15 U.S.C 1692e (10) by using

false, deceptive, and misleading representations and means to sue Ms. Allen in 47th District

Court. Please see Exhibit 1-4.

                                                 30.

          Defendants sued Ms. Allen on a time barred debt in violation of Michigan law and the

FDCPA. Please see Exhibit 1-4.

                                                 31.

          Midland and MCM’s actions present a risk of harm to the FDCPA’s goal of ensuring that

consumers are free from deceptive debt-collection practices and providing an equal playing field

for all debt collectors who have chosen to abide by the law and refrain from using those same

unlawful debt collection practices.

                                                 32.

          Because of Defendants’ material and wrongful conduct, Plaintiff has suffered statutory,

actual, emotional, and financial damages and seeks their attorney fees and costs under the

FDCPA. Please see Exhibit 1-4.

                                                 33.

          Plaintiffs seek judgment against the Defendants in whatever amount that Plaintiff is

entitled to plus statutory, actual, and consequential damages and the costs and expenses of this

action.


             Count 2-Fair Debt Collection Practices Act as to MIDLAND and MCM

                                        (15 U.S.C. 1692e (5)
Case 2:21-cv-10178-MAG-APP ECF No. 1, PageID.12 Filed 01/27/21 Page 12 of 15



                                                 34.

          Plaintiff realleges the aforementioned paragraphs. Defendants have violated the FDCPA.

                                                 35.

          Defendants purposely created materially deceptive legal documents that depended on

exhibits that did not properly support the lawsuit filed against Ms. Allen in the 47th District Court

with their intent to not follow Michigan and Federal law.

                                                 36.

          Defendants sued Plaintiff, Ms. Allen upon a debt that was time barred debt barred under

Michigan’s Statute of Limitations (MCL 600.5708 et seq) in violation of 15 U.S.C. Sec. 1692e (5).

                                                 37.

          Defendants’ actions in suing upon the time barred debt presents a risk of harm to the

FDCPA’s goal of ensuring that consumers are free from deceptive debt-collection practices and

providing an equal playing field for all debt collectors who have chosen to abide by the law and

refrain from using those same unlawful debt collection practices.

                                                 38.

          Because of Defendants’ material and wrongful conduct, Counter Plaintiffs have suffered

statutory, actual, emotional, and financial damages and seeks their attorney fees and costs under

the FDCPA. Please see Exhibit 1-4.

                                                 39.

          Plaintiffs seek judgment against the Defendants in whatever amount that Plaintiffs are

entitled to plus statutory, actual, and consequential damages and the costs and expenses of this

action.

             Count 3-Fair Debt Collection Practices Act as to MIDLAND and MCM

                                       (15 U.S.C. 1692e(2)(A)
Case 2:21-cv-10178-MAG-APP ECF No. 1, PageID.13 Filed 01/27/21 Page 13 of 15



                                                  40.

          Plaintiff realleges the aforementioned paragraphs. Defendants have violated the FDCPA.

                                                  41.

          The Defendants have violated 15 U.S.C. §1692e(2)(A) in falsely misrepresenting that

Midland had a legal right to sue Plaintiff upon time a debt it knew to be time barred and falsely

mis-characterized the amount owed when it filed the lawsuit in the 47th District Court.

                                                  42.

          MIDLAND’s lawsuit at Exhibit 1 created a “substantial” risk that Ms. Allen would be

defaulted on a lawsuit if she failed to Answer it, yet she was forced to incur great costs and

emotional distress in Answering the lawsuit that was illegal. Please see Exhibit 1-4.

                                                  43.

          Because of Defendants’ material and wrongful conduct, Counter Plaintiff has suffered

statutory, actual, emotional, and financial damages and seeks their attorney fees and costs under

the FDCPA. Please see Exhibit 1-4.

                                                  44.

          Plaintiffs seek judgment against the Defendants in whatever amount that Plaintiffs are

entitled to plus statutory, actual, and consequential damages and the costs and expenses of this

action.

          Wherefore, Plaintiffs seeks judgment against Defendants for:

a.        Statutory and Actual damages for Plaintiff s. Please see the Affidavit at Exhibit 4; and

b.        Costs and reasonable attorney’s fees pursuant to 15 U.S.C. 1692k(a)(3) with a judicial

          review; and

c.    Actual Damages in the form of the required elevated responses, stress, and out of pocket

          costs of having to respond to a false debt collection at Exhibit 1; and
Case 2:21-cv-10178-MAG-APP ECF No. 1, PageID.14 Filed 01/27/21 Page 14 of 15



d.     Such further relief as the court deems just and proper

              Count 4-Michigan Collection Practices Act as to MIDLAND and MCM

                                                   45.

       Defendants have violated the RCPA. Defendants’ violations of the RCPA include, but are

not necessarily limited to, the following:

a.     Defendants violated MCLA 445.252(n) by using a harassing, oppressive, or abusive

       method to collect a debt, using Exhibit 1 as mentioned above; and

b.     Defendants violated MCLA 445.252(e) Making an inaccurate, misleading, untrue, or

       deceptive statement or claim in a communication to collect a debt when it is made in

       connection with collecting a debt at (Exhibit 1-4); and

c.     Defendants violated MCLA 445.252(f) Misrepresenting in a communication with a

       debtor 1 or more of the following:

       (i)       The legal status of a legal action being taken or threatened.

       (ii)      The legal rights of the creditor or debtor at (Exhibit 1).

       d. Defendants violated MCLA 445.252(q) by failing to implement a procedure designed

              to prevent a violation by an employee by continuing collection efforts through a

              lawsuit that lacked any proof that MIDLAND had a right to collect on the debt

              through a lawsuit; and

e.     Defendants violated MCLA 445.252(b) by creating false documents designed to

       simulate the appearance of the proper right to sue upon the debt when the same was not

       true (Exhibit 1) and

f.     Defendants violated MCLA 445.252(a) by communicating with debtors in a

       deceptive manner. (Exhibit 1-4).

       Wherefore, Plaintiffs seeks judgment against Defendants for:
Case 2:21-cv-10178-MAG-APP ECF No. 1, PageID.15 Filed 01/27/21 Page 15 of 15



a.     Statutory damages for Plaintiff in the amount of $50.00, trebled to $150.00 for a willful

       violation, pursuant to M.C.L. 445.257(2), (Exhibit 1-4); and

b.     Equitable, declaratory, and injunctive relief pursuant to M.C.L. 445.257(1), including but

       not limited to, a declaration that defendant’s debt collection practices violated the RCPA,

       as well as an injunction, enjoining Defendants from using (Exhibits 1) which violates

       Michigan law; and

c.     Reasonable attorney’s fees and court cost pursuant to M.C.L. 445.257(2) with judicial

       sanction.

d.     Actual Damages in the form of the required elevated responses, stress, and out of pocket

       costs of having to respond to false debt collection attempts (Exhibit 4).

                              VII     I. JURY TRIAL DEMAND

       Plaintiff demands a Trial by Jury on all issues.

                                             Respectfully submitted,

January 27, 2021                             s/Brian P. Parker
                                             BRIAN P. PARKER (P48617)
                                             Attorney for Plaintiff
